         Case 1:20-cv-05025-MKV Document 42 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                USDC SDNY
                                                             DOCUMENT
 JOSEPHINE TORRES, on behalf of herself                      ELECTRONICALLY FILED
 and all others similarly situated,                          DOC #:
                                                             DATE FILED: 4/12/2021
                           Plaintiff,

                    -against-                                  1:20-cv-5025 (MKV)

                                                                      ORDER
  KOHLBERG, KRAVIS, ROBERTS & CO
  L.P. et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This case is assigned to my docket and there is a pending motion to dismiss, transfer, or

stay the case [ECF #35, 36, 38, 39]. The purpose of this Order is to advise the parties and

counsel of a potential conflict of interest that may require my recusal, even though I have no

doubt that I can fairly and impartially preside over this case. Specifically, the law firm Simpson

Thacher & Bartlett LLP (“Simpson Thacher”), where I was a partner until March 2016, has done

substantial work on behalf of Defendant Kohlberg, Kravis, Roberts & Co L.P. (“KKR”) over the

years. Indeed, KKR was one of Simpson Thacher’s largest clients while I was there and, to my

knowledge, remains so.

       As counsel presumably knows, I spent my entire pre-judicial career of 32-plus years at

Simpson Thacher. The General Counsel of KKR is a former Simpson Thacher partner. I

currently receive a pension from Simpson Thacher, which is derived, at least in part, from the

substantial revenue the firm receives from KKR.

       While Simpson Thacher does not represent KKR, or any of the defendants in this case, I

believe the Canons of Judicial Ethics require me to disclose this information and to entertain




                                                  1
         Case 1:20-cv-05025-MKV Document 42 Filed 04/12/21 Page 2 of 2




motions for me to recuse myself. I do not believe my recusal is mandatory and, as stated, I have

no doubt that I can preside over this case fairly and impartially.

       Accordingly, IT IS HEREBY ORDERED that any motion seeking my recusal must be

filed by May 3, 2021. In the interim, the Court will refrain from deciding the pending motion.

SO ORDERED.
                                                      _________________________________
Date: April 12, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
